UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 21, 2014 RELM Wireless Corporation (Exact Name of Registrant Specified in Charter) Nevada (State or other jurisdiction of incorporation) 001-32644 (Commission File Number) 59-34862971 (I.R.S. Employer Identification No.) 7100 Technology Drive, West Melbourne, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (321) 984-1414 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 21, 2014, RELM Wireless Corporation (the “Registrant”) held its 2014 Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, the Registrant’s stockholders: (i) elected George N. Benjamin, III, Donald F.U. Goebert, James R. Henderson, Ryan Levenson, Timothy W. O’Neil, Randolph K. Piechocki, Benjamin Rosenzweig and David P. Storey to serve as directors of the Registrant until the next annual meeting of stockholders and until their respective successors are duly elected and qualified, (ii) ratified the appointment of BDO USA, LLP as the Registrant’s independent registered public accounting firm for fiscal year 2014 and (iii) approved the compensation of the Registrant’s named executive officers. The voting results for each proposal were as follows: 1.Election of Directors For Withheld Broker Non-Votes George N. Benjamin, III Donald F.U. Goebert James R. Henderson Ryan Levenson Timothy W. O’Neil Randolph K. Piechocki Benjamin Rosenzweig David P. Storey 2.Ratification of Appointment of BDO USA, LLP For Against Abstain 3.Advisory vote to approve executive compensation For Against Abstain Broker Non-Votes 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RELM WIRELESS CORPORATION Date:May 22, 2014 By: /s/William P. Kelly William P. Kelly, Executive Vice President and Chief Financial Officer 3
